Citation Nr: 0433102	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.	Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea and abdominal pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1993.  He served in the Southwest Asia Theater from 
January to May 1991.  

This appeal arises from a December 1998, Department of 
Veterans Affairs (VA) Regional Office (RO), Buffalo, New 
York, rating decision, which denied the appellant's claim for 
entitlement to service connection for GERD and an undiagnosed 
illness manifested by diarrhea and abdominal pain.  

In November 2000 the Board remanded the issues for additional 
development, including a compensation examination in 
conformity with the "Guidelines for Disability Examinations 
in Gulf War Veterans."  Following the requested development, 
the Board denied the appellant's claim.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a June 2004 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's March 
2003 decision and remand the matter to the Board.  The Court 
granted the joint motion.  In June 2003, 38 C.F.R. § 3.317 
was amended (effective March 1, 2002) to include compensably 
disabling irritable bowel syndrome (IBS) among the 
disabilities for which service connection may be presumed in 
the case of Gulf War veterans.  See 68 Fed. Reg. 34,541 (June 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court order implemented the Joint Motion, which indicated 
that the compensation examination conducted pursuant to the 
Board's November 2000 remand had not been conducted in 
conformity with the "Guidelines for Disability Examinations 
in Gulf War Veterans."  It was further noted that in its 
decision, the Board did not address whether service 
connection should be established for IBS, but had confined 
its discussion to the diagnosis of GERD.  Under these 
circumstances, additional development is warranted.  

The case is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo a special gastrointestinal 
examination in conformity with the AMIE 
worksheet "Guidelines for Disability 
Examination in Gulf War Veterans."  The 
examiner should be requested to identify 
all gastrointestinal disorders and 
ascertain whether it is at least as 
likely as not (probably of 50 percent or 
greater) that any disorders are related 
to service.  The claims folder should be 
made available for review in connection 
with this examination.  The specialist 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  Attention is invited 
to the change in law with respect to IBS.  If 
any determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).



